DETAILED ACTION
Notice to Applicant
The response to Non-Final on 1/19/2022 has been entered. The following has occurred: Claims 1-13, 16, and 19-22 have been canceled; Claims 14 and 17-18; Claims 23-33 have been added. 
Claims 14-15, 17-18, and 23-33 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement filed 1/19/2022 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to Provisional Application 62/721,869 filed on 8/23/2018.  
Response to Amendment
35 U.S.C. 112(b) rejection has been withdrawn in light of canceled claim. 
35 U.S.C. 101 rejection has been maintained in light of amended claims. 
35 U.S.C. 102 rejection has been withdrawn in light of amended claims. 
35 U.S.C. 103 rejection has been added in light of amended claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15, 17-18, and 23-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 14-15, 17-18, and 23-33 are directed to a method (i.e. a process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 14 has been denoted with letters by the Examiner for easy reference. The bold language of claim 14 recites a judicial exception as explained further below:
A process for obtaining biodegradability certification of a wet laid product or an article made with the wet laid product, comprising:
a. making or having made a wet laid product or an article made with the wet laid product,
b. furnishing the product or article to a laboratory to perform biodegradation tests on the product or article in accordance with a methodology acceptable to a certification agency, 
c. receiving results on the biodegradation tests from the laboratory, and 
d. submitting the results to the certification agency to obtain certification and authorization to place the agency's indicia of biodegradability on the product or article, wherein the wet laid product comprises: i. virgin cellulose fibers, waste/recycle cellulose fibers, or a combination of both, and ii. cellulose ester (CE) staple fibers having a denier per filament (DPF) of less than 3, a cut length of less than 6 mm, crimping, and a non- round cross-sectional shape.
The highlighted portions of limitations above recite commercial or legal interactions, which falls under “Certain Methods of Organizing Human Activity” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, the claims do not recite any additional elements or computer components for the process of making/having a wet laid product, furnishing/providing the wet laid product to a laboratory for a biodegradation tests in accordance with a methodology or compliant standard acceptable/offered by a certification agency, receiving results on the biodegradation tests from the laboratory, and submitting the results to the certification agency to obtain certification and authorization to place the agency's indicia of biodegradability on the product or article. The above-mentioned process steps are all acts that can be and are performed by a human, e.g., mentally or manually, using a pen and paper, without the use of a computer or any other machine for the purpose of obtaining a certification, which has been done in the field before the invention of computer systems. Therefore, these steps are an abstract idea. Accordingly, the claim 1 recites an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
The claims do not recite additional elements that integrate the judicial exception into a practical application, that are:
improvements to the functioning of a computer, or to any other technology or technical field - See MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state of thing - See MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - See MPEP 2106.05(e)
Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The claim is not patent eligible. 
Dependent claims 15, 17-18, and 23-33 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally. 
Dependent claims 15 and 23-33 further add description information for the wet laid product or CE staple fibers, however, the additional information does not change the abstract idea of the independent claim. There is no additional element added that integrates the abstract idea into a practical application. Therefore, the dependent claims are not patent eligible under 101. 
Dependent claims 17-18 further recite information for the approval by the certification agency and receiving of the certification from the certification agency, however, the above-mentioned steps are also interactions that can be performed as a certain methods of organizing human activity. The abstract idea is maintained, no additional element is added that integrates the abstract idea into a practical application. Therefore, the dependent claims are not patent eligible under 101. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 17-18, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US 20090012210 A1), hereinafter, “Speer,” in view of Itoh et al. (EP 3556937 B1) hereinafter, “Ide.”
Claim 14, Speer discloses a process for obtaining biodegradability certification (Para. [0033] disclosing ASTM has developed test methods), comprising:
a. making or having made a wet laid product or an article made with the wet laid product (Para. [0032] disclosing Biodegradable Products Institute (BPI) and US Composting Council (USCC) use American Society for Testing and Materials Specifications (ASTM) to approve products for their “Compostable Logo.” These specifications are used to identify plastic and paper products which disintegrate and biodegrade completely and safely when composted in a municipal or commercial facility, like kraft paper, yard trimmings and food scraps. Para. [0036]-[0037] disclosing the biodegradable fiber component can comprise a natural fiber, and the natural fiber can comprise a woody fiber, a non-woody fiber, or an animal fiber such as wool. Woody fibers can come from trees, for example, and are the principal source of cellulosic fiber. Para. [0038] disclosing the fiber elements usies molding characteristics of the wet batter and to enhance the structural stability of the finished food service and packaging articles, which defines wet laid product),
b. furnishing the product or article to a laboratory to perform biodegradation tests on the product or article in accordance with a methodology acceptable to a certification agency (Para. [0030]-[0035] disclosing the biodegradable fiber is provided to and approved by independent (which is not directly or indirectly owned by or controlled by the entity or person) laboratories for BPI (Biodegradable Product Institute) certification that demonstrates the material meets the specifications in ASTM D6868).
c. receiving results on the biodegradation tests from the laboratory, and d. submitting the results to the certification agency to obtain certification and authorization to place the agency's indicia of biodegradability on the product or article (Para. [0032] disclosing the results of the testing from independent laboratories submitted to the Biodegradable Products Institute (BPI) and US Composting Council (USCC) use American Society for Testing and Materials Specifications (ASTM) to approve products for their “Compostable Logo” meeting the requirement of ASTM D6400 or D6868. The Office notes the results of the laboratory test have to be sent to the agency (BPI) to award an BPI certification of “Compostable Logo” that meets the specifications in ASTM D6868 and will biodegrade swiftly and safely during municipal, commercial, or household composting).
However, Speer fails to expressly teach: wherein the wet laid product comprises: i. virgin cellulose fibers, waste/recycle cellulose fibers, or a combination of both, and ii. cellulose ester (CE) staple fibers having a denier per filament (DPF) of less than 3, a cut length of less than 6 mm, crimping, and a non- round cross-sectional shape.
Nonetheless, Ide is directed to system and method of producing paper sheet with cellulose ester, which specifically teaches:
wherein the wet laid product comprises: i. virgin cellulose fibers, waste/recycle cellulose fibers, or a combination of both, and ii. cellulose ester (CE) staple fibers having a denier per filament (DPF) of less than 3, a cut length of less than 6 mm, crimping, and a non- round cross-sectional shape (Para. [0016], [0027], [0032], [0036]-[0039] teaching the wet laid product of paper sheet. Specifically, in para. [0028], the fiber can be made by the spinning process, ether dry, wet or melt, i.e., solvent. Para. [0026]-[0027] teaching the paper product contains cellulose ester staple fibers, which is representation of virgin cellulose fibers, waste/recycle cellulose fibers, or a combination of both. Para. [0031] teaches the cellulose ester staple fiber having DPF within the value of not less than 1.5 denier and not greater than 8.0 denier, which includes the DPF of less than 3. In Para. [0030] teaches the same type of cellulose ester having length falling within the claimed ranged, i.e., from not less than 1.5 and not greater than 5.0 mm, which is less than 6mm. Para. [0027] and [0030] teaching crimping. Para. [0031]: “Each of the cellulose ester staple fibers has, for example, a Y-shaped cross section. However, the cross-sectional shape of the cellulose ester staple fibers is not limited to a Y shape.” Which defined in the Applicant’s Specification paragraph [0139], non-round shapes include Y-shaped or other multi-lobal shapes such as I-shaped (dog bone), closed C-shaped, X-shaped, or crenulated shapes. 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the obtaining biodegradability certification of wet laid product o cellulose fiber to include the features of wherein the wet laid product comprises: i. virgin cellulose fibers, waste/recycle cellulose fibers, or a combination of both, and ii. cellulose ester (CE) staple fibers having a denier per filament (DPF) of less than 3, a cut length of less than 6 mm, crimping, and a non- round cross-sectional shape as taught by Ide for the motivation of provides varies possibilities of refined cellulose staple fibers in obtaining biodegradable certification, since cellulose ester compounds are more environmentally friend, as described in Ide para [0002]: “Cellulose ester compounds are widely utilized for clothing fibers, various plastics, cigarette filters, etc. For example, cellulose ester compounds are made from cellulose obtained from plant resources (biomass) that are produced in the greatest quantity on earth, such as wood pulp and cotton. Therefore, such environmental-friendly cellulose ester compounds are regarded as suitable raw materials for a recycling-oriented society, and the expansion of the use of cellulose ester compounds instead of chemical fibers and plastics that are made from petroleum is expected.”
Claim 17, the combination of Speer and Ide makes obvious of the process of claim 14. Speer further discloses, 
wherein the laboratory is approved by the certification agency as compliant with test methods specified by the certification agency to issue a biodegradation certification (Para. [0030]-[0035]).
Claim 18, the combination of Speer and Ide makes obvious of the process of claim 14. Speer further discloses, 
which further comprises a certification from the certification agency that the product or article is biodegradable (Para. [0030]-[0035] awarding an BPI certification of “Compostable Logo” that meets the specifications in ASTM D6868 and will biodegrade swiftly and safely during municipal, commercial, or household composting).
Claim 24, the combination of Speer and Ide makes obvious of the process of claim 14. Speer further discloses, 
wherein the wet laid product, package, or packing article comprises office paper, newsprint and magazine, printing and writing paper, a sanitary wipe, a tissue, paper toweling, a paper bag, a container board, apparel, bleached board, a corrugated medium, unbleached Kraft paper, a decorative laminate, security paper and currency, grand scale graphic paper, Kraft liner, testliner, folding box board, cigarette wrapping paper, an air or liquid filter, a gypsum liner, printable labels, metallized paper, disposable bed sheeting and linens, medical packaging paper, an envelope, blotter paper, a sticky note, medical tape, a tea bag envelope, a sublimation paper for digital transfer printing, sausage wrapping paper, head rest sheets, vacuum cleaner bag, or a geotextile, or a disposable food and drink product comprising a lid, sealing paper, tray, cup, container for consumable liquids, or machine glaze base paper used in lidding or sealing (Para. [0032] provides examples of product can be plastic and paper products which disintegrate and biodegrade completely and safely when composted in a municipal or commercial facility, like kraft paper).
Claim 25, the combination of Speer and Ide makes obvious of the process of claim 14. Speer further discloses, 
wherein the wet laid product satisfies the following criteria: 1) is biodegradable in that at least 90% of its carbon content is converted within 180 days; 2) is disintegratable in that least 90% of the wet laid product, package, or packing article disintegrates within 12 weeks; where each of these conditions are tested, as applicable, under ASTM D6400, or ISO 17088, or EN 13432 test methods (Para. [0032] and [0034]). 
While Speer discloses the above-mentioned limitation, the Examiner would make note that in the Specification of the claimed invention, paragraph [0151], EN 13432 standard is dated to the year 2000, which is constructed as AAPA (see MPEP 2129). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the process for obtaining biodegradability certification of Speer and Ide using test standards to include the old and well-known similar test methods standards of EN 13432 from 2000, since the claimed invention is merely including or combining old and well-known standards, in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 27, the combination of Speer and Ide makes obvious of the process of claim 14. Speer further discloses, 
wherein the wet laid product meets the following four criteria under the conditions and methods of ASTM D6400 or EN 13432 (para. [0030]):
1) is biodegradable determined by measuring the carbon dioxide produced by the sample under controlled composting conditions following ISO 14855-1:2012, where the sample is mixed with compost and placed in a bioreactor at 58° C. under continuous flow of humidified air (para. [0031]); and
2) is disintegratable in a composting environment following ISO 16929:2013, where the samples in their final form are mixed with fresh artificial bioresidue, and after 12 weeks, the resulting composts are sieved and less than 90% of the wet laid product, package, or packing article having a size of greater than 2 mm remains (para. [0054]), and
3) the remaining compost is not ecotoxic under OECD 208 (2006), where the wet laid product, package, or packing article in powder form is added to a bioreactor with fresh bioresidue and containing seedlings and following the same procedure as in step (b), and a comparison of seedling emergence and growth in the compost resulting from a bioreactor containing the wet laid product, package, or packing article (sample) and a bioreactor containing the same ingredients without the wet laid product, package, or packing article (blanks) correlates within 90% (Para. [0033]), and
4) lacks Zn, Cu, Ni, Cd, Pb, Hg, Cr, Mo, Se, As, and Co beyond the thresholds established under the EN12423 (para. [0029] and [0054]).
While Speer discloses the above-mentioned limitations, the Examiner would make note that in the Specification of the claimed invention, paragraphs [0151] and [0158], EN 13432 standard is dated to the year 2000; paragraph [0147]-[0152], ISO 14855-1 is dated to the year 2012; Paragraph [0166], OECD 208 is dated to the year 2006, which are constructed as AAPA (see MPEP 2129). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the process for obtaining biodegradability certification of Speer and Ide using test standards to include similar the old and well-known test methods standards of EN 13432 from 2000, ISO 14855-1 from 2012, and OECD 208 from 2006, since the claimed invention is merely including or combining old and well-known standards, in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US 20090012210 A1), hereinafter, “Speer,” in view of Itoh et al. (EP 3556937 B1) hereinafter, “Ide,” and further in view of Ide et al. (US 5609677 A) hereinafter, “Itoh.”
Claim 15, the combination of Speer and Ide makes obvious of the process of claim 14. Speer further discloses wherein the CE staple fiber is made from or obtained with a cellulose ester polymer (Para. [0037], disclosing biodegradable synthetic fiber can be examples of polyolefin, polyester, polyamide, acrylic, rayon, cellulose acetate, poly(lactide), poly(hydroxy alkanoates), thermoplastic multicomponent fibers (such as conventional sheath/core fibers, for example polyethylene sheath/polyester core fibers) and the like and mixtures thereof. In many embodiments, the synthetic fibers will be partially or completely biodegradable as defined in ASTM D 6400). 
However, the combination fails to explicitly teach (italic emphasis):
wherein the CE staple fiber is made from or obtained with a cellulose ester polymer having a degree of substitution of not more than 2.5. 
Nonetheless, Itoh is directed biodegradable cellulose ester composition and article, specifically teaches:
wherein the CE staple fiber is made from or obtained with a cellulose ester polymer having a degree of substitution of not more than 2.5 (Abstract teaching the biodegradable cellulose ester composition comprising a cellulose ester having an average degree of substitution not exceeding 2.15). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of having a degree of substitution of no more than 2.5 with the process of Speer for the motivation of providing indication of low-substituted cellulose ester as “the degree of substitution of a cellulose ester has an important bearing on its biodegradability, that a cellulose ester having a certain degree of substitution is very stable under normal conditions and yet shows excellent biodegradability and that blending an ordinary cellulose ester with said cellulose ester having a certain degree of substitution results in a remarkably enhanced biodegradability of the former.” (Col. 2 Ln. 44-65). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speer and Ide to include, as disclosed in Itoh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US 20090012210 A1), hereinafter, “Speer,” in view of Itoh et al. (EP 3556937 B1) hereinafter, “Ide,” and further in view of Wing et al. (US 3953283 A), hereinafter, “Wing.”
Claim 23, the combination of Speer and Ide makes obvious of the process of claim 14. Ide teaches wherein the cellulose fibers and the CE staple fibers are co-refined (Ide: para. [0082] teaches that the fibers of S1 can be optionally refined, i.e. may be refined, which S1 refers to the furnish the blend of fibers and thus the co-refining of the cellulose and CE staple fibers would have been obvious to one of ordinary skill in the art.)
While it is suggested in Ide, for the purpose of compact prosecution, Wing is in the field of paper formation, is introduced as additional reference to specifically teach the well-known to beat/refine wood pulp, i.e., cellulose fibers and synthetic fibers, see Col. 4, lines 10-21. Therefore, it would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the blend is beaten/refined as blend/mixture. 
Claims 29-30 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US 20090012210 A1), hereinafter, “Speer,” in view of Itoh et al. (EP 3556937 B1) hereinafter, “Ide,” and further in view of Applicant admitted prior art, hereinafter, “AAPA.”
Claim 29, the combination of Speer and Ide makes obvious of the process of claim 14. The combination fails to expressly teach wherein the wet laid product is soil biodegradable under ISO 17556:2003. 
However, the Applicant admits prior art in Applicant’s Specification paragraph [0167] that the ISO 17556 test protocol is back dated to the year 2003, admission that the test protocol for wet laid product is soil biodegradable under ISO 17556 to be old and well-known since 2003. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the process for obtaining biodegradability certification of Speer and Ide using test standards to include similar the old and well-known test method standards of ISO 17556 from 2003, since the claimed invention is merely including or combining old and well-known standards, in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 30, the combination of Speer and Ide makes obvious of the process of claim 14. The combination fails to expressly teach wherein the wet laid product possesses at least one of the following biodegradability characteristics (i) through (iii): (i) a biodegradation of at least 90% within not more than 180 days, measured according to ISO 14855-1 (2012) under industrial composting conditions; (ii) biodegradation of at least 90% within not more than 2 years, measured according to ISO 17556 (2012) at ambient temperature; or (iii) biodegradation of at least 90% within not more than 1 year measured according to ISO 14855-1 (2012) under industrial composting conditions. 
However, the Applicant admits prior art in Applicant’s Specification paragraph [0147]-[0152] that the ISO 14855-1 test protocol is old and well-known which is back dated to the year 2012, admission that the test protocol under ISO 14855-1 to be old and well-known since 2012. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the process for obtaining biodegradability certification of Speer and Ide using test standards to include similar the old and well-known test method standards of 14855-1 from 2012, since the claimed invention is merely including or combining old and well-known standards, in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 33, the combination of Speer and Ide makes obvious of the process of claim 14. The combination fails to expressly teach wherein the wet laid product is biodegradable in an amount of at least 75% in a period of not more than 45 days, when tested under aerobic industrial composting conditions at ambient temperature (2800 ± 20C) according to ISO 14855-1 (2012). 
However, the Applicant admits prior art in Applicant’s Specification paragraph [0147]-[0152] that the ISO 14855-1 test protocol is old and well-known which is back dated to the year 2012, admission that the test protocol under ISO 14855-1 to be old and well-known since 2012. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the process for obtaining biodegradability certification of Speer and Ide using test standards to include similar the old and well-known test method standards of 14855-1 from 2012, since the claimed invention is merely including or combining old and well-known standards, in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US 20090012210 A1), hereinafter, “Speer,” in view of Itoh et al. (EP 3556937 B1) hereinafter, “Ide,” and further in view of NPL: “Biodegradable plastics-biodegradable plastics suitable for home compositing” published by Australian Standard, October 18, 2015, hereinafter “Australian Standard.” 
Claim 32, the combination of Speer and Ide makes obvious of the process of claim 14. The combination fails to expressly teach wherein the wet laid product is biodegradable in an amount of at least 90% within a period of not more than 100 days under home composting conditions satisfying French norm NF T 51-800 or the Australian standard AS 5810 standards. 
However, the combination fails to expressly teach, wherein the wet laid product is biodegradable in an amount of at least 90% within a period of not more than 100 days under home composting conditions satisfying French norm NF T 51-800 or the Australian standard AS 5810 standards. 
Nonetheless, Australian Standard teaches the AS 5810 test protocols, specifically teaches wherein the wet laid product is biodegradable in an amount of at least 90% within a period of not more than 100 days under home composting conditions satisfying French norm NF T 51-800 or the Australian standard AS 5810 standards (page 8). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the process for obtaining biodegradability certification of Speer and Ide using test standards to include similar the old and well-known test method standards of 5810 from  2010, since the claimed invention is merely including or combining old and well-known standards, in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter over Prior Art
Claims 26, 28, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, other rejections would remain. 
Response to Remarks
35 U.S.C. 101 Rejections:
	The Applicant’s remarks are fully considered, however is found to be unpersuasive. On pages 7-8, the Applicant asserts the amended limitations of a wet laid product or an article made with the wet laid product and that the wet laid product has certain technical features including cellulose ester (CE) staple fibers having a denier per filament (DPF) of less than 3, a cut length of less than 6 mm, crimping, and a non-round cross-sectional shape.
	The Examiner respectfully disagrees. The additional description information for the features including cellulose ester (CE) staple fibers having a denier per filament (DPF) of less than 3, a cut length of less than 6 mm, crimping, and a non-round cross-sectional shape, which are merely descriptive information regarding the wet laid product, however, the process of obtaining biodegradability certification from certification agency is still an abstract idea of “Certain Methods of Organizing Human Activity” regardless the features or structures of the product. There is not additional element added in the claims that integrates the abstract idea to be a practical application. Therefore, the 101 rejection is maintained. 
35 U.S.C. 102 and 103 Rejections:
	The Applicant’s remarks are fully considered, however is deemed moot as the remarks are fully directed to amended claim limitations. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Dharmalingam, Sathiskumar. "Biodegradation and photodegradation of polylactic acid and polylactic acid/polyhydroxyalkanoate blends nonwoven agricultural mulches in ambient soil conditions." (2014). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.